Title: Jonathan Williams to Thomas Jefferson, 17 September 1810
From: Williams, Jonathan
To: Jefferson, Thomas


          
            Sir
            New York Sept. 17. 1810
          
           I could not deny myself showing you another Instance of the usefulness of the thermometer in navigation: When science comes in aid of humanity it must be particularly pleasing to you.—
           Having this occasion to write to you, I will take the liberty of intimating that a kind, although monitory Letter might be of service to young Randolph. He is a very fine youth, of very good natural talents, & amiable in his disposition, except, in a small degree, selfwilled and not ardent in study: There is not a young man in the whole of a better capacity, yet many get on much faster. I have had no occasion to give him a public reprimand, but have spoken to him in private & painted in affectionate terms the interest I took in him on acct of his connexion with you: To this he seems very sensible, & always conducts better afterwards, but he wants a higher stimulus. I make no other complaint, & should be sorry to be named in any other than a kind way in the exciting admonition you may think proper to give. 
           I wish I could make your influence advantageous to the military academy: you planted it, but now it withers. One mistake was made in the original Law & this like a milstone will keep it down, & finally destroy it if not removed; that is confining the Institution irrevocably to West Point, by the very terms of the Law, when like all other military scites it should have been left to the Will of the Executive.
          Experience has shown that in every point of view this place is an improper one. It wants even decent society in the hours of relaxation. It wants convenience of every kind, Buildings, the vicinity to a market & the means of obtaining any comfort except the coarse supplies of a contractor, & every article is bought at 20 ⅌Ct higher than in new York. There is not a horizontal Line of 400 yards to be found unimpeded by mountains; all practice in Gunnery is therefore impossible, except point blank practice with small pieces: We are so compleatly out of sight of Congress that one half of that Body do not know that we exist at all, & the other half are ignorant of our situation. In 1802 I applied for a Library & apparatus & have repeatedly applied since; Our Library consists of scarcely anything but a few schoolbooks & our apparatus is confined f to a few Instruments for the practical use of the Engineers. We have it not in our power to show one experiment in the Laws of motion, in mechanics (except the experiment of the wedge when we split our fire wood) in Hydrostatics, in Hydraulics in Pneumatics, in electricity in Chymestry (except culinary chymestry) no not even in magnatism!! I have laboured 8 Years to produce a system of military Education which I wished to disseminate among all our Youth throughout the Union, and have barely produced a skeleton of the plan I had in view.—
          In a republic we cannot, must not have a standing Army, yet our militia laws are neither energetic nor uniform; and if they were so, on paper, we cannot execute them—our people will not bear the necessary military restraint and among our independent states there is a great diversity of independent sentiments on this subject. The next best thing is to preserve the nucleus of an army. Let me have the 196 Cadets already provided by Law, Let me have as many more Men as will make a body of non commissioned officers, and they shall all be so instructed as to form this nucleus of an Army; this system might be branched out among the states; all the young Men who are hereafter to compose our military parades in our Cities & Towns will would have passed through this education, and thus having the essence of an Army we should only want numbers, “a little leaven would leaven the whole Lump”—I beg your pardon for this intrusion on your retirement. I feel so warm and so sore whenever I touch this subject, that I can neither suppress my Zeal nor my regret—
          
            I am with sentiments of the most respectfull regard Sir Your obed Servant
            
 Jon Williams
          
        